DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figs. 4-5 contain unlabeled text boxes 20, 70, 75, 90, 100, 104, 106, 108, 120, 150, 160, 180, and 190 (see MPEP 608.02(d)(a)). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 9 is objected to because of the following informalities: the limitation “fluid controller” in claim 9 line 3 is suggested to read --a fluid controller-- in order to have proper antecedent basis. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a plurality of discharge elements…configured to supply the anesthetizing gas” in claim 1 lines 22-25 and claim 9 lines 7-10 and “a plurality of discharge control elements for selectively controlling the flow…to the discharge elements” in claim 9 lines 24-26.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to the Applicant’s specification para. [005], the limitation of “a plurality of discharge elements…configured to supply the anesthetizing gas” in claims 1 and 9 is being interpreted as a chamber for enclosing an animal or breathing device to cover a portion of an animal’s head, or equivalents thereof. According to the Applicant’s specification para. [004], the limitation of “a plurality of discharge control elements for selectively controlling the flow…to the discharge elements” in claim 9 is being interpreted as discharge control valves, or equivalents thereof. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the limitation “can be” in line 4 is confusing, as it is unclear whether or not the following limitations are meant to be required for the claimed invention. Furthermore, the limitation “wherein the fluid controller comprises: a plurality of discharge elements connected with the fluid controller” in lines 5-7 is confusing, as it is not clear how the plurality of discharge elements can be both a part of and connected with the fluid controller.
Regarding claim 10, the limitation "the mass flow rate" is recited in line 7. There is insufficient antecedent basis for this limitation in the claim. Moreover, the limitation “the one discharge element” in lines 7-8 is confusing, as steps “a)” and “g)” imply there might be multiple open discharge elements at a time. However, the claim 10 is also confusing as even though steps “a)” and “g)” imply there might be multiple open discharge elements, there seems to be a missing step wherein a second, third, fourth, etc. discharge element is actually opened. Furthermore, the limitation “if” in line 14 is confusing, as it is unclear whether or not the following limitations are meant to be optional. It is suggested to use alternate terminology such as --when-- in order to avoid confusion.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2009/0151720 A1) in view of Yanasigawa (US 2010/0150840 A1), Somani et al. (US 2019/0204128 A1), Hole et al. (US 2002/0138051 A1), Heldt (US 2017/0339910 A1), and Cruse et al. (US 2011/0265883 A1).
Regarding claim 1, Inoue discloses a laboratory system for anesthetizing animals with an anesthetizing gas (anesthesia system for administering anesthetic to a small animal such as a rate) (para. [0001]), comprising: 
a supply of pressurized gas, wherein the gas comprises oxygen (oxygen is supplied to anesthetic gas supply section 15, and is moved by air pump 12b which would apply pressure to the air which a pumping action) (Fig. 2; para. [0088]; para. [0146]); 
a vaporizer for providing an anesthetizing agent wherein the anesthetizing agent is in the gas to provide a flow of anesthetizing gas (vaporizer 14a vaporizes liquid anesthetic to create a flow of air containing vaporized anesthetic agents, or anesthetic gas) (Fig. 2; para. [0090]; para. [0146]); 
a fluid controller connectable with the supply of pressurized gas and the vaporizer wherein the fluid controller is configured to control the flow of gas from the supply to the vaporizer (mass flow controller 12c is connected to both the pump 12b and vaporizer 14a; mass flow controller 12c controls the flow rate of anesthetic gas, with the flow of air traveling from the pump 12b to the controller 12c and then to the vaporizer 14a) (Fig. 2; paras. [0090-0091]; para. [0126]);
a discharge element connected with the fluid controller for selectively receiving a flow of anesthetizing gas from the fluid controller, wherein the discharge element is configured to supply the anesthetizing gas to animals (in an operational mode, the mass flow controller 12c controls the anesthetic gas flow into induction chamber 20 with mask 61; a small animal A is anesthetized) (Figs. 1-4; para. [0126]); 
a user interface configured to allow an operator to input operational parameters for a procedure (operational mode switch, and a flow rate setting section) (para. [0084]), wherein the operational parameters include the flow rate of anesthetizing gas to be provided to the discharge element, wherein the flow rate is selected from among a variable range of flow rates (flow rate setting section would have more than one flow rate to select from; flow rate is set for the anesthetic gas into the induction chamber 20) (para. [0084]; para. [0126]). 
Inoue is silent on wherein the anesthetizing agent is soluble in the gas.
However, Yanasigawa teaches a method and composition for recovery from anesthesia (Yanagisawa; abstract) wherein the anesthetizing agent is soluble in the gas (anesthesia introduced with vaporizer is dissolved in oxygen) (Yanasigawa; para. [0160]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Inoue anesthetic such that it is soluble in the gas which contains oxygen, as taught by Yanasigawa, for the purpose of ensuring a more homogenous air with anesthetic solution is delivered to the patient, thereby helping to ensure the patient is properly dosed with the anesthetic. 
Inoue is silent on wherein the fluid controller comprises: a control valve for selectively controlling the flow of gas from the supply to the vaporizer, wherein the control valve is configured to be controllable between an open position in which the valve is fully open and a closed position in which the valve is completely closed to prevent the flow of gas and wherein the control valve comprises a plurality of intermediate positions in which the control valve is partially opened; a sensor for detecting a characteristic indicative of fluid flow rate through the control valve; a central controller for controlling the control valve, wherein the central controller receives signals from the sensor indicative of the detected characteristic; wherein the central controller comprises memory for storing data regarding the operating parameters selected for a procedure using the user interface; wherein the central controller is configured to control the control valve in response to both the stored operational parameters and the signals received from the sensor to provide the select flow rate of anesthetizing gas to the select number of discharge elements.
However, Somani teaches a pressure-based mass flow control apparatus (Somani; abstract) wherein the fluid controller comprises (mass flow control apparatus 100, 200, 300) (Somani; Figs. 1-3; paras. [0026-0027]): a control valve for selectively controlling the flow of gas from the supply (proportional control valve 104, 202, 319 used to change the pressure and thereby change  the flow rate from the inlet) (Somani; Figs. 1-3; para. [0028]); a sensor for detecting a characteristic indicative of fluid flow rate through the control valve (pressure sensor 106, 208, 212, 321 and/or temperature sensor 108, 209, 323 generate signal indicative or pressure and temperature which are used to calculate the flow rate) (Somani; Figs. 1-3; paras. [0028-0029]); a central controller for controlling the control valve, wherein the central controller receives signals from the sensor indicative of the detected characteristic (control module 150, 250, 350 uses the indicated pressure to determine the actual flow rate, and if needed is capable of changing the actuator to adjust the pressure through the proportional control valve, which in turn adjusts the flow rate delivered) (Somani; Figs. 1-3; para. [0028]); wherein the central controller comprises memory for storing data regarding the operating parameters selected for a procedure using the user interface (information storage 156, 254, 367 stores the historical calibration table of indicated pressure and actual flow rate; communication interface receives a signal from an external system to specify a set point, and communicates with the information storage to achieve the set point with an appropriate pressure) (Somani; Figs. 1-3; para. [0028]; para. [0031]); wherein the central controller is configured to control the control valve in response to both the stored operational parameters and the signals received from the sensor to provide the select flow rate of anesthetizing gas to the discharge element (control module 150, 250, 350 uses the indicated pressure to determine the actual flow rate based on the stored historical calibration tables and adjusts the actuator to adjust the pressure through the proportional control valve, which in turn adjusts the flow rate delivered to meet a set point) (Somani; Figs. 1-3; para. [0028]; para. [0031]). Moreover, Hole teaches a system for controlling the delivery of fluid including a mass flow controller (Hole; abstract; para. [0035]) wherein the control valve is configured to be controllable between an open position in which the valve is fully open and a closed position in which the valve is completely closed to prevent the flow of gas and wherein the control valve comprises a plurality of intermediate positions in which the control valve is partially opened (proportional control valve that opens or closes progressively increasingly or decreasingly, respectively, when controlling fluid flow) (Hole; Fig. 1A; para. [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Inoue device by substituting the Inoue fluid controller, called the mass flow controller 12c in Inoue, with the Somani mass flow control apparatus which comprises: a control valve for selectively controlling the flow of gas from the supply to the vaporizer; a sensor for detecting a characteristic indicative of fluid flow rate through the control valve; a central controller for controlling the control valve, wherein the central controller receives signals from the sensor indicative of the detected characteristic; wherein the central controller comprises memory for storing data regarding the operating parameters selected for a procedure using the user interface; wherein the central controller is configured to control the control valve in response to both the stored operational parameters and the signals received from the sensor to provide the select flow rate of anesthetizing gas to the discharge element, as taught by Somani, for the purpose of providing the Inoue device with a specific mass flow controller structure, or fluid controller, capable of self-correcting in non-ideal operating conditions (Somani; abstract; para. [0023]). Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Inoue device such that the Somani proportional control valve is substituted out for the Hole proportional control valve, which is configured to be controllable between an open position in which the valve is fully open and a closed position in which the valve is completely closed to prevent the flow of gas and wherein the control valve comprises a plurality of intermediate positions in which the control valve is partially opened, as taught by Hole, for the purpose of providing the modified device with a specific suitable proportional valve structure with a specific operational capability which one of ordinary skill in the art could reasonably expect to function just as well for the modified Inoue device. 
With this modification, the modified Inoue device would thus teach a control valve for selectively controlling the flow of gas from the supply to the vaporizer (Somani proportional control valve 104, 202, 319 used to change the pressure and thereby change the flow rate from the Inoue pump 12b to the vaporizer 14a, and is replaced by the specific Hole proportional control valve to perform the same task) (Inoue, Fig. 2; Somani, Figs. 1-3, para. [0028]; Hole, Fig. 1A, para. [0035]).
Inoue does not disclose the discharge element is a plurality of discharge elements; having a plurality of discharge valves for selectively controlling the flow of anesthetizing gas from the fluid controller to the discharge elements, wherein each discharge valve is configured to operate between an open position and a closed position; wherein the operational parameters include the number of discharge elements to be used during the procedure; wherein the central controller is configured to control the control valve in response to both the stored operational parameters and the signals received from the sensor to provide the select flow rate of anesthetizing gas to the select number of discharge elements.
However, Heldt teaches an animal cage system which can provide anesthetics (Heldt; Fig. 7; para. [0030]) wherein the discharge element is a plurality of discharge elements (multiple animal cages 300 into which anesthesia can be delivered) (Heldt; Fig. 7; para. [0030]; para. [0061]); having a plurality of discharge valves for selectively controlling the flow of anesthetizing gas from the fluid controller to the discharge elements (individual valves for each animal cage 300 allows for control of gas flow to individual cages; inlets and/or outlets with disconnect features to disable flow when not connected and enable flow when connected) (Heldt; Fig. 7; para. [0059]; para. [0061]), wherein each discharge valve is configured to operate between an open position and a closed position (individual valves for each animal cage 300 allows for control of gas flow to individual cages; inlets and/or outlets with disconnect features to disable flow when not connected and enable flow when connected, i.e. the disconnect feature would be closed when disconnected and open when connected to an individual cage) (Heldt; Fig. 7; para. [0059]; para. [0061]). Moreover, Cruse teaches a method and apparatus for gas delivery to a chamber (Cruse; abstract) having a plurality of discharge valves for selectively controlling the flow of gas from the fluid controller to the discharge elements (plurality of first control valves 112 and plurality of second control valves 120 selectively opened and closed to provide a desired gas flow ratio from the mass flow controller 104 to the first and second chambers 126, 128, respectively; combinations of open orifices for a desired gas flow are provided in a table) (Cruse; Fig. 1; paras. [0022-0023]; para. [0050]; para. [0061]), wherein each discharge valve is configured to operate between an open position and a closed position (plurality of first control valves 112 and plurality of second control valves 120 selectively opened and closed) (Cruse; Fig. 1; paras. [0022-0023]); wherein the operational parameters include the number of discharge elements to be used during the procedure (three or more gas delivery zones 142 can be used, and a desired flow may be selectively delivered to the third or more additional zones with either or both or the first and second zones, thus the number of zones used would have to be a known parameter by the device’s controller) (Cruse; Fig. 1; para. [0021]; para. [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Inoue device to include a plurality of discharge elements having a plurality of discharge valves for selectively controlling the flow of anesthetizing gas from the fluid controller to the discharge elements, wherein each discharge valve is configured to operate between an open position and a closed position, as taught by Heldt, for the purpose of enabling gas to be provided to multiple animals selectively (Heldt; para. [0005]). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Inoue device such that the operational parameters include the number of discharge elements to be used during the procedure, as taught by Cruse, for the purpose of ensuring the controller is operating to selectively provide a desired amount of gas to the desired number of chambers or gas delivery zones (Cruse; para. [0063]). 
With this modification, the modified Inoue device would thus teach wherein the central controller is configured to control the control valve in response to both the stored operational parameters and the signals received from the sensor to provide the select flow rate of anesthetizing gas to the select number of discharge elements (Inoue has a set flow rate for its anesthetic gas; Somani control module 150, 250, 350 uses the indicated pressure to determine the actual flow rate based on the stored historical calibration tables and adjusts the actuator to adjust the pressure through the proportional control valve, which in turn adjusts the flow rate delivered to meet a set point; Heldt has individual valves for each animal cage 300 for control of gas flow to individual cages, and also inlets and/or outlets with disconnect features to disable flow when not connected and enable flow when connected, thereby allowing for a select number of discharge elements to be in use in an animal anesthesia device, and Cruse teaches a desired flow may be selectively delivered to first, second, third, etc. gas delivery zones) (Inoue; para. [0133]; Somani, Figs. 1-3, para. [0028], para. [0031]; Heldt, Fig. 7, para. [0059], para. [0061]; Cruse, para. [0063]).
Regarding claim 2, the modified Inoue teaches wherein the discharge elements comprise a chamber for enclosing an animal to be anesthetized or a breathing device configured to cover a portion of the head of an animal to direct anesthetizing gas (induction chamber 20 with mask 61 used to anesthetize a small animal A is anesthetized) (Inoue; Figs. 1-4; para. [0126]).
Regarding claim 3, the modified Inoue teaches wherein the sensor is a differential pressure sensor (pressure sensor 212 in a mass flow control apparatus can be a differential type) (Somani; para. [0020]; para. [0033]).
Regarding claim 4, the modified Inoue teaches wherein the differential pressure sensor comprises two inlets for connecting a first fluid line and a second fluid line (pressure sensor 212 directly measures the pressure drop across the flow restrictor 210, and thus would have inlets connecting to fluid lines on either side of the flow restrictor 210; the fluid line upstream of the flow restrictor 210 being the first fluid line, and the fluid line downstream of the flow restrictor 210 being the second fluid line) (Somani; Fig. 2; para. [0033]), wherein the first and second fluid lines are in fluid communication with the control valve (fluid flows through lines from the proportional valve to the flow restrictor and then to the outlet, and thus all are in fluid communication) (Somani; Fig. 2; para. [0026]; para. [0033]) and the second fluid line is configured to produce a difference in pressure as the flow increases, wherein the difference in pressure is relative to the first fluid line (the downstream line after the flow restrictor 210 would be of a different pressure due to the flow restrictor 210, through which air flow would naturally speed up when a diameter of a tube is restricted, and the difference would be calculate relative to the first line upstream of the flow restrictor 210) (Somani; Fig. 2; para. [0033]).
Regarding claim 5, the modified Inoue teaches wherein the central controller comprises stored data in its memory that correlates a series of target fluid pressures with a corresponding series of desired flow rates to each of the discharge elements (Somani control module 150 has a historical calibration table in information storage with pressure values used to determine actual flow rate; Cruse has a table for referencing desired flow rates correlated to a number or combination of open orifices or valves; thus, the combination of the Somani and Cruse tables links desired pressure values, open discharge elements, and flow rates) (Somani, para. [0028]; Cruse, para. [0050], para. [0057], para. [0061]).
Regarding claim 6, the modified Inoue teaches wherein for a system including "x" number of discharge elements (in Heldt, there are “x” number of animal cages, which is comparable to the “x” number of gas delivery zones in Cruse) (Heldt, Fig. 7, para. [0059], para. [0061]; Cruse, Fig. 1, para. [0063]) and "y" number of desired flow rates, the stored data comprises "y" target pressures wherein each target pressure corresponds to a desired flow rate for a given number of open discharge elements (flow rate setting section in Inoue which would have more than one flow rate setting to choose from; Somani has a historical calibration table correlating a pressure with a set flow rate, therefore it would have “y” number of set flow rates and “y” correlated pressures; Cruse teaches a selectable given number of gas delivery zones would be open for receiving the desired gas flow) (Inoue, para. [0084]; Somani, para. [0028], para. [0031]; Cruse, para. [0063]).
Regarding claim 7, the modified Inoue teaches wherein the stored data includes a number of target pressures at least as great as the product of "x" and "y" (Somani control module 150 has a historical calibration table in information storage with pressure values used to determine actual flow rate; Cruse has a table for referencing desired flow rates correlated to a number or combination of open orifices or valves; as Cruse allows for a desired gas flow to be delivered to gas flow delivery zones selectively, those zones would selectively be open, and therefore the table would have to take into account the number of zones open and correlate that to the flow rates; thus there would be data in the modified table for pressures for at least “x” zones multiplied by “y” flow rates, as there would have to be pressure data in the calibration table for each combination of open zones with a desired flow rate; e.g. if you had five zones and two desired flow rates, you would need to have a minimum of ten pressure values in the modified calibration table to account for all open combinations of zones at each desired flow rate) (Somani, para. [0028]; Cruse, para. [0050], para. [0057], para. [0061]).
Regarding claim 8, the modified Inoue teaches wherein "n" is the number of discharge valves that are open during a procedure and "n" is variable over time during the procedure (individual valves for each animal cage 300 allows for control of gas flow to individual cages; inlets and/or outlets with disconnect features to disable flow when not connected and enable flow when connected; the number of cages open at a time would be “n”, and an operator could conceivable connect/disconnect cages during a procedure as needed) (Heldt; Fig. 7; para. [0059]; para. [0061]) and wherein the central processor is configured to retrieve a different target pressure from memory when "n" varies between 1 and the number of discharge elements in the system (as “n” number of cages connected and open to the gas flow changes as allowed by Heldt, there would be flow changes or inaccuracies detected by the Somani flow control portion 317, as Cruse teaches the number of open valves or orifices correlates to a different flow rate; as Somani is self-correcting with correction supervisor 356, when it detects these flow changes or inaccuracies, Somani can communicate with information storage 367 to manage information used to calculate flow rate, such as pressure, and adjust the proportional valve and pressure to thereby adjust the flow) (Heldt, Fig. 7, para. [0059], para. [0061]; Somani, Fig. 3, paras. [0038-0039]; Cruse, para. [0050], para. [0057], para. [0061]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Somani, Hole, Heldt, and Cruse.
Regarding claim 9, as best understood, Inoue discloses a laboratory system for anesthetizing animals with an anesthetizing gas (anesthesia system for administering anesthetic to a small animal such as a rate) (para. [0001]), comprising: 
fluid controller connectable with a first reservoir of pressurized gas and a second reservoir of anesthetizing agent that can be mixed with the pressurized gas to provide an anesthetizing gas (mass flow controller 12c is connected to both the pump 12b and vaporizer 14a, wherein the pump 12b would pressurize the gas; mass flow controller 12c controls the flow rate of anesthetic gas, with the flow of air traveling from the pump 12b to the controller 12c and then to the vaporizer 14a; vaporizer 14a vaporizes liquid anesthetic to create a flow of air containing vaporized anesthetic agents, or anesthetic gas) (Fig. 2; paras. [0090-0091]; para. [0126]; para. [0146]), wherein the fluid controller comprises: 
a discharge element connected with the fluid controller for selectively receiving a flow of anesthetizing gas from the fluid controller, wherein the discharge element is configured to supply the anesthetizing gas to animals (in an operational mode, the mass flow controller 12c controls the anesthetic gas flow into induction chamber 20 with mask 61; a small animal A is anesthetized) (Figs. 1-4; para. [0126]); 
a user interface for inputting operational parameters for a procedure (operational mode switch, and a flow rate setting section) (para. [0084]), wherein the operational parameters correspond to the flow rate of anesthetizing gas to be provided to the discharge element, wherein the flow rate is selected from among a variable range of flow rates (flow rate setting section would have more than one flow rate to select from; flow rate is set for the anesthetic gas into the induction chamber 20) (para. [0084]; para. [0126]).
Inoue is silent on wherein the fluid controller comprises: a control valve for selectively controlling the flow of gas from the first reservoir to the second reservoir, wherein the control valve is configured to be controllable between an open position in which the valve is fully open and a closed position in which the control valve is completely closed to prevent the flow of gas and wherein the control valve comprises a plurality of intermediate positions in which the valve is partially opened; a sensor for detecting a characteristic indicative of fluid flow rate through the control valve; a central controller for controlling the control valve, wherein the central controller is configured to receive signals from the sensor indicative of the detected characteristic; wherein the central controller comprises memory for storing data regarding the operating parameters selected for a procedure using the user interface; wherein the central controller is configured to control the control valve in response to both the stored operational parameters and the signals received from the sensor to provide the select flow rate of anesthetizing gas to the discharge element.
However, Somani teaches a pressure-based mass flow control apparatus (Somani; abstract) wherein the fluid controller comprises (mass flow control apparatus 100, 200, 300) (Somani; Figs. 1-3; paras. [0026-0027]): a control valve for selectively controlling the flow of gas from the first reservoir to the second reservoir (proportional control valve 104, 202, 319 used to change the pressure and thereby change the flow rate from the inlet to the outlet) (Somani; Figs. 1-3; para. [0028]); a sensor for detecting a characteristic indicative of fluid flow rate through the control valve (pressure sensor 106, 208, 212, 321 and/or temperature sensor 108, 209, 323 generate signal indicative or pressure and temperature which are used to calculate the flow rate) (Somani; Figs. 1-3; paras. [0028-0029]); a central controller for controlling the control valve, wherein the central controller is configured to receive signals from the sensor indicative of the detected characteristic  (control module 150, 250, 350 uses the indicated pressure to determine the actual flow rate, and if needed is capable of changing the actuator to adjust the pressure through the proportional control valve, which in turn adjusts the flow rate delivered) (Somani; Figs. 1-3; para. [0028]); wherein the central controller comprises memory for storing data regarding the operating parameters selected for a procedure using the user interface (information storage 156, 254, 367 stores the historical calibration table of indicated pressure and actual flow rate; communication interface receives a signal from an external system to specify a set point, and communicates with the information storage to achieve the set point with an appropriate pressure) (Somani; Figs. 1-3; para. [0028]; para. [0031]); wherein the central controller is configured to control the control valve in response to both the stored operational parameters and the signals received from the sensor to provide the select flow rate of anesthetizing gas to the discharge element (control module 150, 250, 350 uses the indicated pressure to determine the actual flow rate based on the stored historical calibration tables and adjusts the actuator to adjust the pressure through the proportional control valve, which in turn adjusts the flow rate delivered to meet a set point) (Somani; Figs. 1-3; para. [0028]; para. [0031]). Moreover, Hole teaches a system for controlling the delivery of fluid including a mass flow controller (Hole; abstract; para. [0035]) wherein the control valve is configured to be controllable between an open position in which the valve is fully open and a closed position in which the control valve is completely closed to prevent the flow of gas and wherein the control valve comprises a plurality of intermediate positions in which the valve is partially opened (proportional control valve that opens or closes progressively increasingly or decreasingly, respectively, when controlling fluid flow) (Hole; Fig. 1A; para. [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Inoue device by substituting the Inoue fluid controller, called the mass flow controller 12c in Inoue, with the Somani mass flow control apparatus which comprises: a control valve for selectively controlling the flow of gas from the first reservoir to the second reservoir; a sensor for detecting a characteristic indicative of fluid flow rate through the control valve; a central controller for controlling the control valve, wherein the central controller is configured to receive signals from the sensor indicative of the detected characteristic; wherein the central controller comprises memory for storing data regarding the operating parameters selected for a procedure using the user interface; wherein the central controller is configured to control the control valve in response to both the stored operational parameters and the signals received from the sensor to provide the select flow rate of anesthetizing gas to the discharge element, as taught by Somani, for the purpose of providing the Inoue device with a specific mass flow controller structure, or fluid controller, capable of self-correcting in non-ideal operating conditions (Somani; abstract; para. [0023]). Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Inoue device such that the Somani proportional control valve is substituted out for the Hole proportional control valve, which is configured to be controllable between an open position in which the valve is fully open and a closed position in which the control valve is completely closed to prevent the flow of gas and wherein the control valve comprises a plurality of intermediate positions in which the valve is partially opened, as taught by Hole, for the purpose of providing the modified device with a specific suitable proportional valve structure with a specific operational capability which one of ordinary skill in the art could reasonably expect to function just as well for the modified Inoue device. 
Inoue does not disclose the discharge element is a plurality of discharge elements; a plurality of discharge control elements for selectively controlling the flow of anesthetizing gas from the fluid controller to the discharge elements; wherein the operational parameters correspond to the number of discharge elements to be used during the procedure; wherein the central controller is configured to control the control valve in response to both the stored operational parameters and the signals received from the sensor to provide the select flow rate of anesthetizing gas to the select number of discharge elements.
However, Heldt teaches an animal cage system which can provide anesthetics (Heldt; Fig. 7; para. [0030]) wherein the discharge element is a plurality of discharge elements (multiple animal cages 300 into which anesthesia can be delivered) (Heldt; Fig. 7; para. [0030]; para. [0061]); a plurality of discharge control elements for selectively controlling the flow of anesthetizing gas from the fluid controller to the discharge elements (individual valves for each animal cage 300 allows for control of gas flow to individual cages; inlets and/or outlets with disconnect features to disable flow when not connected and enable flow when connected) (Heldt; Fig. 7; para. [0059]; para. [0061]). Moreover, Cruse teaches a method and apparatus for gas delivery to a chamber (Cruse; abstract) having a plurality of discharge control elements for selectively controlling the flow of anesthetizing gas from the fluid controller to the discharge elements (plurality of first control valves 112 and plurality of second control valves 120 selectively opened and closed to provide a desired gas flow ratio from the mass flow controller 104 to the first and second chambers 126, 128, respectively; combinations of open orifices for a desired gas flow are provided in a table) (Cruse; Fig. 1; paras. [0022-0023]; para. [0050]; para. [0061]); wherein the operational parameters correspond to the number of discharge elements to be used during the procedure three or more gas delivery zones 142 can be used, and a desired flow may be selectively delivered to the third or more additional zones with either or both or the first and second zones, thus the number of zones used would have to be a known parameter by the device’s controller) (Cruse; Fig. 1; para. [0021]; para. [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Inoue device to include the having a plurality of discharge elements and having a plurality of discharge control elements for selectively controlling the flow of anesthetizing gas from the fluid controller to the discharge elements, as taught by Heldt, for the purpose of enabling gas to be provided to multiple animals selectively (Heldt; para. [0005]). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Inoue device such that wherein the operational parameters correspond to the number of discharge elements to be used during the procedure, as taught by Cruse, for the purpose of ensuring the controller is operating to selectively provide a desired amount of gas to the desired number of chambers or gas delivery zones (Cruse; para. [0063]). 
With this modification, the modified Inoue device would thus teach wherein the central controller is configured to control the control valve in response to both the stored operational parameters and the signals received from the sensor to provide the select flow rate of anesthetizing gas to the select number of discharge elements (Inoue has a set flow rate for its anesthetic gas; Somani control module 150, 250, 350 uses the indicated pressure to determine the actual flow rate based on the stored historical calibration tables and adjusts the actuator to adjust the pressure through the proportional control valve, which in turn adjusts the flow rate delivered to meet a set point; Heldt has individual valves for each animal cage 300 for control of gas flow to individual cages, and also inlets and/or outlets with disconnect features to disable flow when not connected and enable flow when connected, thereby allowing for a select number of discharge elements to be in use in an animal anesthesia device, and Cruse teaches a desired flow may be selectively delivered to first, second, third, etc. gas delivery zones) (Inoue; para. [0133]; Somani, Figs. 1-3, para. [0028], para. [0031]; Heldt, Fig. 7, para. [0059], para. [0061]; Cruse, para. [0063]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Yanasigawa, Somani, Hole, Heldt, and Cruse as applied to claim 9 above, and further in view of Friedland et al. (US 3,726,296).
Regarding claim 10, as best understood, the modified Inoue teaches the invention as previously claimed, but does not teach a method for calibrating the system of claim 9 wherein the system has "n" number of discharge elements, comprising the steps of:
a) opening a first discharge control element so that i=1, where "i" is equal to the number of the discharge control elements that are open; 
b) providing a flow of fluid from the first reservoir to provide a flow of fluid to "i" number of discharge elements; 
c) measuring the mass flow rate of the fluid flowing to the one discharge element; 
d) controlling the control valve to vary the measured flow rate until the measured mass flow rate corresponds with a desired flow rate; 
e) storing the pressure sensed by the sensor when the measured mass flow rate corresponds with the desired flow rate; 
f) repeating steps b-e for a range of desired flow rates; and g) if "i"<"n" repeating steps b-f for i=i+1.
However, both Somani and Cruse further teach historical calibration tables for a desired flow rate, which means a method of calibration would have to have been performed before using the device (Somani, para. [0028]; Cruse, para. [0050], para. [0057], para. [0061]. Specifically, Somani has a historical calibration table wherein an indicated pressure is indicative of a specific desired mass flow rate value, and the table has multiple pressures related to multiple desired flow rates. Somani also teaches changing the pressure by adjusting the proportional valve to achieve a desired mass flow rate (Somani, para. [0028]).  Moreover, the Inoue device was already modified by Heldt to include multiple chambers with individually controlled valves for the animals to be anesthetized (Heldt; Fig. 7; para. [0059]; para. [0061]). Furthermore, Friedland teaches a source of fluid with individually actuatable valve elements with a method of calibration (Friedland; abstract; col. 9, lines 49-53) wherein the system has "n" number of discharge elements (“n” number, such as seven, of individually actuatable valves) (Friedland; abstract; col. 5, lines 7-11), wherein during calibration the valves are opened one at a time, sequentially, and adjusted until the measured pressure meets a desired value (Friedland; abstract; col. 10, lines 26-65), wherein the pressure and area of open valves is used to calculate the mass flow (Friedland; Figs. 7-8; col. 9, lines 3-39; claim 10). Thus, Friedland teaches the concept of calibration wherein a device with multiple valves is calibrated by opening the valves one at a time and measuring pressure for each combination of open valves, making adjustments until the measured pressure meets a desired value, and wherein the pressure is linked to a mass flow.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Inoue device to include a method of calibration wherein the calibration includes sequentially opening valves, measuring a pressure at each combination of open valves, making adjustments until the measured pressure is a desired pressure, and repeating until all valves are open, as taught by Friedland, for the purpose of ensuring the device is calibrated to compensate for the effects of tolerance variations (Friedland; abstract), thereby helping to ensure the accuracy and efficiency of the device.
With this modification, the modified Inoue device would thus teach wherein the system has "n" number of discharge elements (individual valves for each animal cage 300 allows for control of gas flow to individual cages; inlets and/or outlets with disconnect features to disable flow when not connected and enable flow when connected; the number of cages with individual valves would be “n”) (Heldt; Fig. 7; para. [0059]; para. [0061]), comprising the steps of:
a) opening a first discharge control element so that i=1, where "i" is equal to the number of the discharge control elements that are open (the digital valve of the one orifice is opened first and pressure is measured, then the second is opened and the combination of opened valves has their pressure measured, and this repeats until all valves are open; in the modified Inoue device, this would be each of the Heldt cage’s valves opening sequentially) (Friedland, col. 10 lines 26-65; Heldt, Fig. 7, para. [0059], para. [0061]); 
b) providing a flow of fluid from the first reservoir to provide a flow of fluid to "i" number of discharge elements (Inoue air pump 12b operates to provide fluid flow to an induction chamber 20 with mask 61; Heldt teaches having multiple anesthesia chambers or cages) (Inoue, Fig. 2; para. [0088], para. [0126]; Heldt, Fig. 7, para. [0059], para. [0061]); 
c) measuring the mass flow rate of the fluid flowing to the one discharge element (Somani control module 150 using indicated pressure to determine actual mass flow rate flowing to the outlet) (Somani; Figs. 1-3; para. [0028]); 
d) controlling the control valve to vary the measured flow rate until the measured mass flow rate corresponds with a desired flow rate (Somani teaches a historical calibration table, and so calibration for pressure and mass flow rate had to have previously occurred; Friedland teaches calibration includes making adjustments until a measured pressure for each combination of valves reaches a desired pressure, which mathematically correlates to a mass flow rate; Somani adjusts the proportional valve to adjust the measured pressure, and thus adjust a mass flow rate, to a desired pressure for a desired mass flow rate) (Somani; Figs. 1-3; para. [0028]; Friedland, Figs. 7-8, col. 10 lines 26-65, col. 9 lines 3-39, claim 10); 
e) storing the pressure sensed by the sensor when the measured mass flow rate corresponds with the desired flow rate (Somani historical calibration table stored in information storage of the control module; historical calibration table has sensed pressure correlated to a measured desired mass flow rate) (Somani; Figs. 1-3; para. [0031]; para. [0028]); 
f) repeating steps b-e for a range of desired flow rates (calibration tables has data for multiple flow rates and correlated pressures) (Somani; Figs. 1-3; para. [0031]; para. [0028]); and 
g) if "i"<"n" repeating steps b-f for i=i+1 (the digital valve of the one orifice is opened first and pressure is measured, then the second is opened and the combination of opened valves has their pressure measured, and this repeats until all valves are open; in the modified Inoue device, this would be each of the Heldt cage’s valves opening sequentially) (Friedland, col. 10 lines 26-65; Heldt, Fig. 7, para. [0059], para. [0061]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2004/0216737 A1 by Anderson et al. is considered to be relevant as it discloses and anesthesia system for animals having multiple solo apparatus chambers for anesthetizing individual animals.
US 2003/0154976 A1 by Dalgetty et al. is considered to be relevant as it discloses anesthesia system with multiple outputs. 
US 2017/0370763 by Brashear et al. is considered to be relevant as it discloses a fluid distribution system having multiple valve and a mass flow verification system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785